Citation Nr: 0116811	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection for PTSD was denied.

In March 2001, the veteran was scheduled for a Board hearing 
in Washington, DC.  In an April 2001 statement, he canceled 
his scheduled hearing and withdrew his request for a hearing.  
Therefore, no further development with regard to a hearing is 
necessary.
  
In a May 1996 rating decision, service connection was denied 
for PTSD on the basis that there was no evidence of a 
stressful experience sufficient to cause PTSD.  The veteran 
did not perfect an appeal on that claim, and it became final.  
See 38 C.F.R. § 20.1103 (1995).  In the February 2000 rating 
decision, the RO reviewed the claim of service connection for 
PTSD on a de novo basis.  Under Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Board does not have jurisdiction 
to consider a claim which was previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, the Board must find that new and 
material evidence has been presented.  However, when a 
provision of the law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's later claim, asserting rights that did not exist 
at the time of the prior claim, is necessarily a different 
claim.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994). 

Service connection for PTSD requires, inter alia, medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304 (2000).  
Effective October 8, 1996, the VA adopted changes to 38 
C.F.R. § 4.130 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders.  
See 61 Fed. Reg. 52,695-702 (Nov. 1996 amendments).  Before 
this date, the VA looked to previous editions of the DSM for 
guidance.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held in 
Cohen v. Brown, 10 Vet. App. 128 (1997), that service 
connection for PTSD under 38 C.F.R. § 3.304(f) requires a 
"clear diagnosis of PTSD," which it in turn found was 
governed by the criteria established in the DSM.  The Court 
determined that the criteria for diagnosing PTSD in DSM-IV 
had substantially changed from those given in previous 
editions.  The DSM-IV was noted to have subjective criteria 
regarding the sufficiency of a stressor where previous 
editions had objective criteria.  In effect, there has been a 
liberalizing law or regulation creating a new basis for 
entitlement regarding service connection for PTSD.  
Therefore, the latest claim for service connection for PTSD 
is a different claim from the one adjudicated by the RO in 
May 1996 and has to be reviewed on a de novo basis as opposed 
to a new and material basis.  See Spencer, 4 Vet. App. at 
288-89.  Accordingly, the issue is as stated on the title 
page.

In his March 2000 VA Form 9, the veteran indicated that he 
has had depression for thirty-two years (he left service in 
August 1968).  This matter is referred to the RO for 
clarification as to whether the veteran is claiming service 
connection for depression and any appropriate action. 

In a September 14, 1999, decision, the Board denied claims of 
service connection for hypertension and hepatitis on the 
basis that those claims were not well grounded.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), eliminated the concept of a well-grounded 
claim.  The change in the law is applicable to all claims 
filed on or after the date of enactment on November 9, 2000, 
or filed before the date of enactment and not yet final as of 
that date.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law also mandates that all 
claims for benefits denied or dismissed as not well grounded 
under the laws administered by VA, which became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the Act, shall be readjudicated, if a 
request for re-adjudication is filed by the claimant or the 
Secretary not later than two years after the date of the 
enactment of the Act.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099 
(2000).  That Board decision became final within the time 
period specified above.  See 38 C.F.R. § 20.1100 (2000).  
This meter is referred to the RO for any action deemed 
appropriate in light of the provisions of the VCAA.  See 
VAOPGCPREC 3-2001 (Jan. 22, 2001).




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  As 
noted above, this change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Service personnel records reflect that the veteran was in the 
Republic of Vietnam from September 14, 1966, to May 12, 1968.  
He served with the Maintenance Company, FLSG-A, 3rd Service 
Battalion, Force Logistics Command, Fleet Marine Force 
Pacific.  His primary duty was as a reclamation and salvage 
man.  He did not receive any combat medals or citations.  

A VA report of contact of September 11, 1990, signed by a VA 
social worker refers a telephone call from a Ken "Peterson" 
and a social worker who described the veteran as a Vietnam 
"combat vet, door gunner in helicopter."  Dr. Patterson 
felt that the veteran needed to be evaluated for PTSD issues 
and alcohol.  It should be noted that there is currently no 
evidence supporting any allegation of the veteran having been 
a "door gunner."  

In a September 18, 1990 VA outpatient record from the Boise 
VA medical Center it was noted that the veteran had served 
two tours in Vietnam where he worked in maintenance, that he 
had "no combat," and that he denied PTSD symptoms and 
depression.  Certain "stressors" were noted, but they had 
nothing to do with service, and the diagnostic impression was 
rule out alcohol abuse and hypomania.  In a November 1995 VA 
outpatient record, it was noted that the veteran reported 
having nightmares of an ammunition dump blowing up.  An 
impression of PTSD was noted.  That impression was again 
noted in March 1996 although no symptoms were reported at 
that time.  

In a VA outpatient record of April 1996 it was noted that the 
veteran came in for a PTSD evaluation and that he appeared to 
present symptoms consistent with PTSD, so follow-up treatment 
was to be provided.  When the veteran was seen at the VA in 
April 1996 by Dr. Patterson, a psychologist, it was noted 
that he reported a history of disturbed sleep, "combat" 
nightmares, anxiety, alcohol; abuse and anger.  He was 
unemployed and had financial problems.  It was noted that he 
had served in Vietnam as a salvage and repairman, had two 
tours in Vietnam with attacks by mortars, rockets and sniper 
fire, and had been near an ammunition dump when it was blown 
up.  Another record prepared on that day indicates that 
although the veteran had not been assigned to an infantry 
unit, he had been "hit by" mortars, rockets and sniper fire 
and had nightmares of an ammunition dump blowing up, which 
had happened nearby.  The veteran was seen in therapy with 
the psychologist in April and May 1996, with a discussion of 
primarily of his alcohol abuse.  There was no discussion of 
PTSD or of military service.  

When the veteran was given an Agent Orange examination in 
September 1997, PTSD was not noted on his problem list and it 
was not diagnosed.  

VA clinical records reflect that on February 5 and 6, 1998, 
the veteran was spoken with by phone and reported thoughts of 
"combat," nightmares and "flashbacks."  February 6, 10 and 
11, 1998, record entries written by Dr. Patterson reflect 
three phone calls from the veteran; during the third he 
reported that he had had several nightmares of Vietnam 
recently.  There were no other references to possible PTSD 
manifestations and no references to PTSD.  

On February 19, 1998, the veteran was seen by a VA 
psychiatrist who noted recent stressors of family problems, 
alcohol, chronic pain syndrome, and the denial of service 
connected benefits.  The doctor gave Axis I impressions of 
recurrent major depression, "possible" PTSD, alcohol abuse 
and chronic pain syndrome.   Thereafter he veteran received 
both psychiatric treatment and continued to see Dr. 
Patterson.  Although there were occasional notations of a 
diagnosis of PTSD, the narrative of the treatment records 
contains little information regarding PTSD.  

In an April 2001 statement, the veteran indicated that he was 
still being treated at the Boise, Idaho, VA Medical Center 
for PTSD.  The latest records from that facility were 
received in August 1999.  Thus, additional treatment records 
may be available.  

The veteran has submitted a copy of a December 1998 decision 
by the Social Security Administration (SSA) granting Social 
Security disability benefits.  In that decision, it was noted 
that he had PTSD.  Any medical evidence relied upon by SSA in 
addition to VA medical records already in the claims file, 
should be obtained.  

The veteran has reported that he did perimeter guard duty and 
experienced mortar and rocket attacks and sniper fire while 
in Vietnam.  He has also said that he was occasionally under 
fire when going to outposts to do repairs.  An attempt to 
verify his stressors needs to be made.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
August 1999.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records that are not 
already in the claims file.  In any event, 
the RO should obtain all relevant records 
from the Boise, Idaho, VA Medical Center.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

4.  The RO should try to obtain any 
medical evidence used by SSA in deciding 
the veteran's claim for Social Security 
disability benefits that is not already 
of record.   If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

5.  The veteran should be asked to 
provide additional information regarding 
stressful events claimed to have caused 
PTSD.  In particular, the veteran should 
provide as much detailed information as 
possible regarding his duties with the 
3rd Service Battalion; a detailed 
description of stressor events, including 
what he was doing and where he was 
located when each event occurred; the 
approximate date of each event; the names 
and ranks of any individuals who were 
injured or killed and the identity of the 
units to which they were attached; and 
the names of any other 
participants/witnesses.  In that regard, 
he should be asked to identify the 
location of the ammunition dump that 
exploded, the approximate date of that 
event, and whether he actually observed 
the explosion and, if so, his location at 
the time.    

The veteran should also be advised of the 
probative value of any lay statements from 
officers or enlisted personnel with whom 
he served while in the 3rd Service 
Battalion who participated/witnessed or 
had knowledge of any of the alleged 
stressful events.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without 
details, such as names and dates, an 
adequate search for verifying information 
can not be conducted.  

6.  The RO should request from the 
National Personnel Records Center (NPRC) 
any additional service personnel records 
reflecting the veteran's duties while in 
Vietnam to include any that reflect 
perimeter guard duties.  If additional 
information is needed from the veteran, 
the RO should request that he provide it.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000. 

7.  Thereafter, the RO should the send a 
copy of any additional details supplied by 
the veteran, a copy of this remand, a copy 
of the veteran's DD Form 214 MC, a copy of 
his service personnel records, and all 
other relevant documents to the Commandant 
of the Marine Corps, Headquarters, U.S. 
Marine Corps, Quantico, Virginia, for 
corroboration of claimed stressors during 
the veteran's Marine Corps service.  The 
Marine Corps should be requested to 
provide any information that might 
corroborate any of the veteran's alleged 
stressors while serving in the Republic of 
Vietnam, to include information from such 
historical documents as unit records.  

8.  If it is ascertained there is 
credible corroborating evidence of any 
claimed in-service stressor or if it is 
determined that the veteran engaged in 
combat with the enemy and he is claiming 
combat related stressors, the veteran 
should be afforded a VA psychiatric 
examination by a board-certified 
psychiatrist who has not previously 
treated or evaluated him.  The claims 
file, including all additional evidence 
obtained and the RO's conclusions as to 
corroborated stressors, and copy of this 
remand, must be provided to the 
psychiatrist for review prior to 
examination, the receipt of which should 
be acknowledged in the examination 
report.  The examiner must review the 
entire claims file and the narrative 
portion of this remand.  

The examiner must be instructed that only 
the stressors listed by the RO or 
otherwise corroborated by independent 
evidence may be considered in determining 
whether the veteran has PTSD due to 
service unless the RO has concluded that 
there is documentation to show he engaged 
in combat with the enemy.  Unless 
contraindicated, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a final diagnosis. 

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether the 
alleged in-service stressor(s) found to 
be established by the record are 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria, as 
found in DSM-IV, to support the diagnosis 
of PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  A rationale for all 
opinions expressed should be provided.

9.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended by 
the examiner so that the case will not 
have to be remanded again.

10.  Thereafter, the RO should 
readjudicate the claim of service 
connection for PTSD based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


